Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-16-00593-CV

               Alvin M. BURNS, I.M. Burns, Dimmit County, Hakim Dermish,
                         Robert L. Ramirez and Edward J. Dryden,
                                       Appellants

                                             v.

    ROSETTA RESOURCES, LTD., a/k/a Rosetta Resources, Inc., Eusebio Cantu Torres,
               Eusebio Torres, Jr., Gladiator Energy Services, LLC,
                                     Appellees

                From the 293rd Judicial District Court, Dimmit County, Texas
                            Trial Court No. 12-07-11738-DCV
                         Honorable David Peeples, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED as to
appellant Hakim Dermish. Costs of the appeal will be assessed upon final disposition of this
appeal.

       SIGNED January 11, 2017.


                                              _________________________________
                                              Rebeca C. Martinez, Justice